Citation Nr: 0717528	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-44 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not contain a current diagnosis of a left shoulder 
condition.

2.  The competent and probative medical evidence of record 
does not contain a current diagnosis of bilateral hearing 
loss.

3.  The competent and probative medical evidence of record 
does not contain a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left shoulder condition are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2006).

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a February 2004 letter, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  In a 
January 2005 letter the veteran was advised to submit any 
evidence in his possession that pertains to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical records; statements 
of the veteran; VA outpatient treatment and hospitalization 
records dating from 1966; and post- service private medical 
records dated in 1964.  

Despite a statement from the veteran in February 2005 
indicating that he sought treatment as early as 1963 from the 
VA hospital in Brockton, the medical records and earlier 
statements of the veteran reveal that he first sought 
treatment from the VA healthcare system in 1966 and from 
Boston State Hospital in 1964.  As noted above, these records 
have been obtained.  In his November 2004 VA Form 9, the 
veteran declined the opportunity to present personal 
testimony in support of his appeal. 

The RO attempted to obtain private medical records from 
Caritas Medical Group in March 2004 to no avail.  A second 
request for records was sent in January 2005 and again no 
response was received.  The RO informed the veteran in 
January 2005 that they had been unable to obtain records from 
Caritas Medical Group.  He was asked to either provide any 
records from the aforementioned in his possession or obtain 
them directly from the treatment facility.  The veteran did 
not provide the records nor further mention Caritas Medical 
Group.  Any further attempts to obtain these records would be 
futile and as such, a remand is not necessary.  38 C.F.R. 
§ 3.159(c)(1).

Attempts were also made to obtain records from NOVA Psych 
Services in March 2004.  While there was no response and a 
follow-up was not made, there is no indication the veteran 
sought treatment for bilateral hearing loss, tinnitus, or a 
left shoulder condition from NOVA Psych Services.  The Board 
notes the record is replete with treatment for a non-service 
connected psychiatric disorder.  Thus, such records are not 
relevant and a further attempt to obtain these records is 
unnecessary.  Id.

While there is an indication the veteran received Social 
Security benefits beginning in 1986, the veteran indicated 
this was for his psychiatric disorder.  Moreover, these 
records would not show the current existence of his claimed 
disabilities.  As such, these records are not pertinent to 
the matters on appeal and a remand is not necessary.  
38 C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; and 
post-service private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for a left shoulder condition, hearing loss, and 
tinnitus.  The veteran has not set forth any argument as to 
the onset or cause of these disabilities, to include any 
mention of treatment of a disease or injury of the left 
shoulder, hearing loss, or tinnitus in service.  

Based on this review, the Board finds that service connection 
is not warranted for a left shoulder condition.  In this 
regard, the veteran's service medical records are wholly 
devoid of complaints, treatment, or a diagnosis of a left 
shoulder condition, hearing loss, or tinnitus.  Reports of 
medical history dated in September 1959 and July 1962 
indicate the veteran broke his left arm in 1952, prior to 
service.  He denied ear and should trouble on the report of 
medical history at separation.

Post service, VA outpatient treatment records and post-
service private medical records from the Boston State 
Hospital dated in 1964 are also negative for complaints, 
treatment, or a diagnosis of a left shoulder condition, 
bilateral hearing loss, or tinnitus.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 
38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).  

Thus, as the evidence fails to show the existence of the 
claimed disabilities, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

In this regard, service medical records are negative for the 
claimed conditions, current medical evidence shows no 
complaints concerning the conditions, and there is no 
competent lay evidence of persistent or recurrent symptoms of 
disability.  Because none of the requirements in subsections 
(A), (B), or (C) are met with regard to the claim for service 
connection for a left shoulder condition, hearing loss, or 
tinnitus, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).


ORDER

Entitlement to service connection for a left shoulder 
condition is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


